THE THIRTEENTH COURT OF APPEALS

                                     13-19-00555-CV


          Armando Gamboa, Anitria M. Carrasco Gamboa, and Keith Livesay
                                       v.
                     Tessa Vargas and Christopher Vargas


                                     On Appeal from the
                       430th District Court of Hidalgo County, Texas
                            Trial Court Cause No. C-2229-16-J


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

April 15, 2021